Citation Nr: 1453394	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart condition, to include as due to exposure from Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issue of entitlement to service connection for a heart condition, to include as due to exposure from Agent Orange is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.  

2.  Tinnitus had its onset during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's October 1965 entrance examination showed decreased hearing acuity in the right ear at 4000 and 6000 Hz and in the left ear at 6000 Hz.  The Veteran reported military noise exposure from the engine room and generators and constant ringing in both ears since his military service.  

The evidence shows that the Veteran is currently diagnosed with bilateral sensorineural hearing loss.  The Board finds that the Veteran is competent to report ringing in his ears since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Board acknowledges that the January 2010 VA examiner provided a negative nexus opinion in regard to tinnitus and hearing loss and the April 2012 VA examiner provided a negative nexus opinion in regard to hearing loss.  However, the Board finds the examiners' opinions to be of limited probative value.  Contrary to the January 2010 and May 2012 examiners' understandings, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, the January 2010 VA examiner's opinion is based in part on his inaccurate report that the Veteran had civilian occupational noise exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  In his May 2010 notice of disagreement, the Veteran contended that he never reported civilian occupational noise exposure and there was none. 

In regard to tinnitus, the April 2012 examiner opined that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner did not opine on whether the tinnitus is related to the Veteran's service.
Based on the Veteran's decreased hearing acuity upon entrance into service, his current diagnosis of bilateral hearing loss, his competent and credible reports of noise exposure in service and tinnitus since service, and the April 2012 VA examiner's opinion that tinnitus is at least as likely as not related to the Veteran's hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran complains of chest pain and post-service VA treatment records show angina.  He reports that he had rheumatic fever while in service and that his current heart condition is due to rheumatic fever.  Specifically, in his May 2012 VA Form 9, he contended that he was seen for rheumatic fever between October 1968 and December 1968 while aboard the USS Graffias.  In addition, in April 2014 written argument, the Veteran's representative requested that this issue be remanded to obtain deck logs from the USS Graffias from October to December 1968.

An August 2010 response from the National Archives and Records Administration indicates that the USN deck logs of the USS Graffias AF 29 covering a period from October 3, 1968 to November 1, 1968 were reviewed and no evidence that the Veteran was in sick bay for three days was found.  However, this review did not include information past November 1, 1968.  Personnel records show that the Veteran also served aboard the USS Graffias AF 29 in 1967.  The Department of Defense has identified that the USS Graffias AF 29 as docked to pier at Da Nang for resupply on February 20 and November 25, 1967, and conducted other in-port replenishments at An Thoi and Vung Tau during 1967.  Accordingly, the Board finds that the Veteran may have been exposed to Agent Orange at that time.  On remand, the AOJ should obtain the general ship history, command history, and deck logs of the USS Graffias AF 29 for the period during which the Veteran served on the ship in 1967 and from October 1968 and December 1968.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, service incurrence for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is presumed if manifested to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.

The Veteran has not been provided a VA examination for his heart condition.  In April 2014 written argument, his representative maintained that this issue should be remanded for a VA examination; the Board agrees.  Pursuant to VA's duty to assist, the Board finds that a VA examination is necessary to adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his heart conditions that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Use all appropriate resources to obtain deck logs, for the USS Graffias and October 1968 to December 1968.

3.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his heart conditions from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during service, and symptoms of his heart conditions since that time.  He should be provided an appropriate amount of time to submit this lay evidence.
  
4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any current heart disabilities found to be present.  The claims file should be reviewed and all necessary tests should be conducted.  Thereafter, please respond to the following questions:

a. What are the diagnoses of all of the Veteran's current heart conditions?

b. For each heart condition diagnosed, indicate whether it constitutes ischemic heart disease.

c. For each heart condition diagnosed, indicate whether it is at least as likely as not that it had its onset during active service; or, is causally related to the Veteran's service, to include his presumed Agent Orange exposure/

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate whether service connection for a heart condition is warranted.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs2


